Citation Nr: 1415455	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  08-28 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to September 1957 and from December 1957 to June 1974.  The Veteran died in 2012.  The Appellant is his surviving spouse.  In May 2013, the RO granted the Appellant's request for substitution.  38 U.S.C.A. § 5121A.  

These matters came before the Board of Veterans' Appeals (Board) on appeal from February 2008 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

In a January 2011 decision, the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 Order, the Court granted an August 2011 Joint Motion for Remand (JMR) and vacated the Board's decision.  In November 2011, these matters were remanded to the Board for readjudication in accordance with the JMR.  

The RO granted service connection for cause of death in an August 2013 rating decision. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.



REMAND

In November 2011, the Board remanded the case to schedule the Veteran for a VA psychiatric examination to assess the severity of his major depression (versus nonservice-connected Alzheimer's dementia) and his ability to maintain employment.  The Veteran died away before examination.  

Consequently, the RO requested a retrospective medical opinion on the severity of his major depression prior to his death.  While in June 2013 a VA examiner provided an opinion regarding the severity of the Veteran's psychiatric disabilities prior to his death, the reviewer's comments did not provide sufficiently explain the basis for the opinions given.  THE LAW REQUIRES THE BOARD TO ENSURE THAT MEDICAL OPINIONS ARE EXPLAINED.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (stating that Board may not assess probative value of "a mere conclusion by a medical doctor"); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Therefore, the Board is again requesting a VA medical opinion, and if necessary, from another VA reviewer.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Return the record to the same reviewer (if that reviewer is available) who conducted the June 2013 review.  If the same reviewer is not available, then another should be asked to provide a report.  The claims folder, to include a copy of this Remand, must be made available to and reviewed in conjunction with the medical report.

The reviewer must review the pertinent evidence and address the Appellant's contentions that the Veteran's major depression was more severe than was reflected by the 50 percent rating and that the major depression, alone, precluded the Veteran from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  The reviewer has an independent responsibility to review the claims file, but his/her attention is drawn to the following:

i. Service records indicating that the Veteran received treatment for anxiety and depression in 1978; 

ii. A February 1996 psychiatric report authored by E. Scarella, M.D., noting that the Veteran underwent a coronary arterial bypass graft in April 1994 and subsequently began experiencing psychiatric symptoms such as memory loss (including forgetting his wife's name), difficulty concentrating, disorientation, a significantly diminished lack of energy and irritability;

iii. Dr. Scarella's February 1996 observations that that the Veteran also had hypertension and high cholesterol, which could both lead to vascular problems and dementia symptoms; 

iv. A September 1996 neuropsychological report Dr. K.P. Mulligan of the Malcom Grow Medical Center which diagnoses a cognitive disorder secondary to depression and anoxia from surgery.  

v. A June 2005 VA treatment note indicating that the Veteran had a diagnosis of dementia, secondary to oxygen deprivation during surgery, as well as Alzheimer's disease;

vi. A December 2006 VA treatment note reflecting that the Veteran was being treated for Alzheimer's dementia and depression;

vii. A March 2007 note stating that the Veteran's Alzheimer's dementia was advanced and his separate depression and anxiety were "not active at this time." 

viii. The report of a December 2007 VA psychiatric examination reflecting the reviewer's opinion that the Veteran presented two (2) service-connected conditions-PTSD and depression-as well as severe dementia, rendering the Veteran incapable of living independently;

ix. The December 2007 examiner's opinions that the Veteran's dementia impaired his capacity to inhibit PTSD symptoms, his major depression was of moderate severity, and he apparently did well at work prior to the onset of his dementia;

x. VA treatment records that continue to reflect ongoing treatment for dementia, as caused by the Veteran's 1994 cardiovascular surgery; 

xi. A February 2009 VA psychiatrist's opinion that the Veteran's major depression was severe and recurrent, with a GAF of 60, and Alzheimer's dementia with a GAF of 45;

xii. A February 2009 field examination report showing that the Veteran's dementia was profound;

xiii. A March 2009 treatment note reflecting the Veteran's depressed affect, but listing "dementia with behavioral disturbance" as the only diagnosis;

xiv. A March 2009 private treatment note stating that the Veteran stopped working due to severe depression and early memory loss;

xv. A May 2009 treatment note documenting the Veteran's dementia with behavioral disturbance and severe, recurrent major depression;

xvi. A July 2009 note stating that the Veteran was seen again and his mood and tone were depressed and anxious; the only diagnosis listed was dementia with behavioral disturbance; and

xvii. The report of a July 2010 VA examination showing that "depression may have played a significant role in the clinical picture early on, but that the progressive dementia and Alzheimer's disease has become more prominent since."

c. The reviewer must provide an assessment of the severity of the Veteran's major depression prior to his death and an opinion as to whether service-connected psychiatric disability, alone, rendered him unemployable.

d. If the reviewer is unable to render an opinion without resort to speculation, he or she must clearly explain why a non-speculative opinion cannot be provided. 

2.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.

3.  Thereafter, consider all of the evidence of record and readjudicate the Appellant's claim. The Appellant and her representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



